DETAILED ACTION
In a communication received on 13 November 2020, the applicants amended claims 11 and 15.
Applicants’ communication appears to have omitted claims 29-32 entered from the After Final Amendment received on 9 March 2020.  They have been deemed canceled. 
Claims 11-13, 15-17 and 19-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15,  and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compliment et al. (US 5,706,440) in view of Waters et al. (US 2009/0119280 A1), and further in view of Gao et al. (US 8,386,593 B1).

With respect to claim 11, Compliment discloses: a method, implemented by a processor device, of automating network management tasks associated with a network comprising a plurality of network devices, the processor device coupled to a memory storing computer code executable by the processor device to implement the method, the method comprising: 
reading, by the processor device, a device table and retrieving a device queue, the device queue comprising first and second queue information including topological information regarding when network devices of the network are neighboring devices (i.e., table displaying direct connections between hubs implying that they are neighbors in Compliment, col. 7 lines 43-60),
sending, by the processor device, the first customized network command to the first network device (i.e., send command as taught by network management station sends a list of IP addresses understood as a discovery start process in Compliment, col. 4 lines 20-24);
storing, by the processor device, in a first device data table, the first device information received from the first network device (i.e., store device interface information as taught by build connection table for each hub in Compliment, col. 4 lines 12-19);
sending, by the processor device, the second customized network command to the second network device (i.e., send command as taught by network management station sends a list of IP addresses understood as a discovery start process in Compliment, col. 4 lines 20-24);
storing, by the processor device, in a second device data table, the second device information received from the second network device (i.e., store device interface information as taught by build connection table for each hub in Compliment, col. 4 lines 12-19);

joining, by the processor device, in a joined data table, information retrieved from the first and second device data tables corresponding to the matching interfaces (i.e., merging each hub table into a single connection table and storing the direct and indirect connections with each hub in a topology in Compliment, col. 2 lines 1-15).

Compliment discloses collecting individual device connection tables and merge the identified ports connecting each device into a single table (col. 2 lines 1-15).  Compliment do(es) not disclose issuing device type specific commands.  Waters, in order to improve knowledge of a network built upon search and classification of other network elements (¶0009), teaches:
determining, by the processor device, a first customized network command executable by the first network device based on a first type of the first network device, wherein the first customized network command is associated with the first type (i.e., using a command line interface to issue a command for a specific vendor router such as cisco in Waters, ¶0077);
determining, by the processor device, a second customized network command executable by the second network device based on a second type of the second network device, wherein the second customized network command is associated with the second type 
The combination or modification of collecting individual device connection tables and merge the identified ports connecting each device into a single table (Compliment) with the vendor specific commands (Waters) yields merge individual device information tables into a single table using a device specific command.  One of ordinary skill in the art would have been motivated to do so in order to improve knowledge of a network built upon search and classification of other network elements.
Based on Compliment in view of Waters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Waters to improve upon those of Compliment in order to improve knowledge of a network built upon search and classification of other network elements.

Compliment and Waters do not disclose the network task for updating device information.  Gao, in order to provide network automation to reduce manual labor in managing networks (col. 2 lines 25-46), discloses:
the first and second device queue information comprising information on interfaces of a first network device and a second network device, wherein the first device queue information comprises a first type of the first network device and the second device queue information comprises a second type of the second network device (i.e., interactive Q-maps as a file storing information regarding interconnections between network interfaces of each device showing topological associations between the devices in col. 9 line 51 to col. 10 line 6);
receiving, by the processor device, first device information in response to execution of the first customized network command (i.e., automated network tasks based on the type/target of the tasks 
receiving, by the processor device, second device information in response to execution of the second customized network command (i.e., automated network tasks based on the type/target of the tasks such as routers, network maps, and/or devices in col. 15 lines 1-14, fig. 11) by the second network device, wherein the second device information (i.e., benchmarked live data for future troubleshooting and/or comparison to previous data in col. 16 lines 3-29) is updated each time the second customized network command is executed by the second network device(i.e., network automated tasks which are used to retrieve data from a live network corresponding to network objects in col. 15 lines 1-26).
Based on Compliment in view of Waters, and further in view of Gao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gao to improve upon those of Compliment in order to provide network automation to reduce manual labor in managing networks.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 11.  Therefore, claim 15 is rejected with the same reasoning as claim 11.

With respect to claim 19, Compliment does not disclose vendor information.  Waters discloses: the method of claim 11, wherein the first type of the first network device comprises vendor information of the first network device (i.e., vendor information as taught by classification server for determining the vendor and model of devices in Waters, ¶0100).


With respect to claim 20, Compliment does not disclose technology generation information. Waters discloses: the method of claim 11, wherein the first type of the first network device comprises technology generation information of the first network device (i.e., generation of the technology as taught by model designation can identify the generation in Waters, ¶0100).
The limitations of claim 20 are rejected with the same rationale as that of claim 11.

With respect to claim 21, Compliment does not disclose model information.  Waters discloses: the method of claim 11, wherein the first type of the first network device comprises model information of the first network device (i.e., model information as taught by model identified in Waters, ¶0100).
The limitations of claim 21 are rejected with the same rationale as that of claim 11.

With respect to claim 22, Compliment does not disclose a CLI command.  Waters discloses: the method of claim 11, wherein the first customized network command is a Command-Line Interface (CLI) command (i.e., command line interface as taught by command line entry of instructions to the device in Waters, ¶0077).
The limitations of claim 22 are rejected with the same rationale as that of claim 11.

With respect to claim 23, Compliment does not disclose CLI or Juniper commands.  Waters discloses: the method of claim 11, wherein the first customized network command is a Cisco CLI command and the second customized network command is a Juniper CLI command (i.e., command line interfaces belonging to specific vendors as taught by Cisco command line, Juniper may be substituted for a Cisco system in Waters, ¶0077).


With respect to claim 24, the limitation(s) of claim 24 are similar to those of claim(s) 19.  Therefore, claim 24 is rejected with the same reasoning as claim(s) 19.
With respect to claim 25, the limitation(s) of claim 25 are similar to those of claim(s) 20.  Therefore, claim 25 is rejected with the same reasoning as claim(s) 20.
With respect to claim 26, the limitation(s) of claim 26 are similar to those of claim(s) 21.  Therefore, claim 26 is rejected with the same reasoning as claim(s) 21.
With respect to claim 27, the limitation(s) of claim 27 are similar to those of claim(s) 22.  Therefore, claim 27 is rejected with the same reasoning as claim(s) 22.
With respect to claim 28, the limitation(s) of claim 28 are similar to those of claim(s) 23.  Therefore, claim 28 is rejected with the same reasoning as claim(s) 23.


Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compliment et al. (US 5,706,440) in view of Waters et al. (US 2009/0119280 A1) and Gao et al. (US 8,386,593 B1), and further in view of Choy et al. (US 2006/0062154 A1).

With respect to claim 12, Compliment discloses collecting individual device connection tables and merge the identified ports connecting each device into a single table (col. 2 lines 1-15).  Compliment, Waters and Gao do(es) not disclose merging a subset of data with a given criteria.  Choy, in order to improve network resilience by maintaining redundancy of connectivity information (abstract), teaches: the method of claim 11, further comprising at least one of:

converting a device data table into a global data table, wherein the global data table allows for storing information retrieved from multiple network devices; or merging two device data tables. (i.e., merging data into a new table as taught/suggested by global routing table merges from a collection of local routing information collected in Choy, ¶0035).
The combination or modification of collecting individual device connection tables and merge the identified ports connecting each device into a single table (Compliment) with the based on node failure updating information into a global table (Choy) yields tracking network connectivity information between nodes in a global fashion.  One of ordinary skill in the art would have been motivated to do so in order to improve network resilience by maintaining redundancy of connectivity information.
Based on Compliment in view of Waters and Gao, and further in view of Choy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Choy to improve upon those of Compliment in order to improve network resilience by maintaining redundancy of connectivity information.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 12.  Therefore, claim 16 is rejected with the same reasoning as claim 12.


Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compliment et al. (US 5,706,440) in view of Waters et al. (US 2009/0119280 A1) and Gao et al. (US 8,386,593 B1), and further in view of Godwin (US 2003/0101262 A1).

With respect to claim 13, Gao discloses: the method of claim 11, further comprising: recursively retrieving information from at least one network device in the network (i.e., automatically and periodically collecting and storing information for benchmarking of network devices in col. 17 lines 34-40).
Compliment, Waters and Gao do not disclose or suggest the following limitation(s).  Rather, Godwin, motivated to improve determination for maintenance for a device (see ¶0006), discloses or suggests:
storing information retrieved at a first time in at least one device data table corresponding to the at least one network device (i.e., storing data at a first time point as taught/suggested by past retrieved data is historical data in Godwin, ¶0040); and
storing information retrieved at a second time in the at least one device data table corresponding to the at least one network device, the second time being different from the first time, wherein processing the data stored in the device data table includes computing a difference between information retrieved at the first time and the second time (i.e., comparing current and historical device data as taught/suggested by comparing historical data to current operational data to determine a maintenance schedule in Godwin, ¶0040).
Based on Compliment in view of Waters and Gao, and further in view of Godwin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Godwin to improve upon Compliment motivated to improved determination for maintenance for a device.

With respect to claim 17, the limitations of claim 17 are similar to the limitations of claim 13.  Therefore, claim 17 is rejected with the same reasoning as claim 13.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
2-13-21

/S. L./Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447